Citation Nr: 1504394	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-25 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for a right knee disability, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for a right shoulder disability, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for diffuse muscle pain, to include as due to an undiagnosed illness.  

7.  Entitlement to service connection for diabetes mellitus, type II, to include as due to an undiagnosed illness.  

8.  Entitlement to service connection for hypertension, to include as due to an undiagnosed illness.  

9.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991, with additional service in the Army National Guard, including various periods of active duty for training (ACDUTRA) from March 1972 to July 1972, July 1973 to August 1973, May 1974, June 1975, May 1976, June 1976, August 1976, June 1977 to July 1977, July 1978 to August 1978, July 1979 to August 1979, September 1985, June 1986, May 1987, July 1987 to August 1987, August 1987, July 1988 to August 1988 and July 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing at the VA Central Office before the undersigned Veterans Law Judge of the Board (Central Office hearing) in April 2012.  A transcript of that hearing has been associated with the claims file.  

In March 2014, the Board denied service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  The Board's decision was final when issued and the Veteran had not initiated an appeal on this decision.  In addition, the Board remanded the claims listed on the title page for additional development.  

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues of service connection for sleep apnea, a skin condition, a left knee disability, a right knee disability, a right shoulder disability, diabetes mellitus type II, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the Veteran served in Southwest Asia during the Persian Gulf War.
 
2.  The probative evidence of record does not show the Veteran has an unidentified illness or medically unexplained multi-symptom illness resulting from his service in Southwest Asia.
 
3. The probative evidence of record demonstrates that the Veteran has not had a current diagnosis of any diffuse muscle pain disability for VA purposes during the appeal period.  

4.  The probative evidence of record demonstrates that, throughout the duration of the appeal, the Veteran has had, at worst, Level II hearing in the right ear and Level II hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a diffuse muscle pain, to include as due to an undiagnosed illness, are not met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).  

2.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of a December 2009 letter sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, service personnel records - including from the Veteran's National Guard service, VA medical records, a VA examination and statements and testimony from the Veteran and his representative.  

The May 2010 and September 2014 VA examinations pertaining only to the Veteran's diffuse muscle pain and hearing loss are adequate for adjudication purposes, as the VA examiners reviewed the Veteran's medical history, documented his current medical conditions, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The May 2010 and September 2014 VA audiology examination reports indicate that the VA examiners were licensed audiologists.  Also, the reports show that the VA examiners elicited information from the Veteran concerning his history, subjective complaints and the functional effects of his disability, which was all that the applicable provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10, require.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  Moreover, the objective data that are detailed in the VA examination reports were based on audiometric testing at the applicable frequencies and the CNC Maryland speech discrimination test; and as such, they represent the actual evaluation results of the Veteran's participation in that clinical study.  Hence, the Board finds that these VA audiology examination reports may be accepted as adequate to determine the current disabling factors of the Veteran's bilateral hearing loss, without further examination.  See 38 C.F.R. §§ 3.159(c) (4), 3.326 (2014).  Therefore, a remand is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran testified at a Board hearing in April 2012.  The hearing was adequate as the Veterans Law Judge explained the issue on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The case was also remanded in March 2014 in order to attempt to obtain any outstanding records and afford the Veteran VA examinations, thereby negating any prejudice. 

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his attorney have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2014).

Analysis

1.  Service Connection 

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for diffuse muscle pain, to include as due to an undiagnosed illness.  The probative evidence of record demonstrates that the Veteran's diffuse muscle pain has been associated with a known clinical diagnoses and does not demonstrate a current diagnosis of diffuse muscle pain.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); see also VA Interim Final Rule, 76 Fed. Reg. 81834 (Dec. 29, 2011).

In this regard, a qualifying chronic disability means a chronic disability resulting from any of the following (or combination of the following): (A) An undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) Chronic fatigue syndrome; (2) Fibromyalgia, (3) Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(i).  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract. Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and function dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Id.  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Presumptive service connection may also be established for an infectious disease as listed in 38 C.F.R. § 3.317(c)(2) if it becomes manifest in a veteran with a qualifying period of service, provided it becomes manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service.  38 C.F.R. § 3.317(c)(1)-(4).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

Initially the Board finds that, the Veteran's diffuse muscle pain, claimed as due to a chronic undiagnosed illness, is associated with a known clinical diagnosis, namely peripheral vascular disease, and as such, is not a qualifying chronic disability for the purposes of 38 C.F.R. § 3.317 and will be addressed on the basis of direct service connection.  In this regard, the Board points out that the May 2010 VA examination, the examiner found the Veteran's complaints of muscle pain were associated with peripheral vascular disease, rather than a muscle disability.  Additionally, in the September 2014 Gulf War examination, the examiner found that the Veteran had poorly defined arthralgia all over and reported that he hurts all over.  The examiner found there was no evidence to support polyarthralgis per his history or via examination.  Finally, this examiner found that there was no evidence to support this was related to Gulf war syndrome.  

On the basis of direct service connection, the Board finds that service connection for diffuse muscle pain is not warranted as the medical evidence of record, including private and VA medical records, does not reflect evidence of a current diagnosis of this disability.  VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  The competent and probative evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of diffuse muscle pain disability or a disability manifested by diffuse muscle pain at any time during the pendency of his claim.  

Congress specifically limited entitlement for service-connected disease or injury cases where such incidents had resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The Federal Circuit Court observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Simply put, in the absence of proof of present disability, namely diffuse muscle pain, there can be no valid claim.

With respect to the lay statements by the Veteran regarding his muscle pain, the Board observes that he is competent to report lay observable symptoms, such as pain.  While a Veteran is competent to report lay observable events, treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any symptom to a current disorder or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, he is not competent to specify that any reported muscle pain symptoms reflect a diagnosis of a current diffuse muscle pain disability or that he has current diffuse muscle pain disability related to his active service as these statements would constitute medical conclusions, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, the Veteran's assertions that he has a current diffuse muscle pain disability due to his active service are not competent and are afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for diffuse muscle pain, to include as due to an undiagnosed illness, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for a diffuse muscle pain, to include as due to an undiagnosed illness, is denied.

2.  Initial Compensable Rating

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that that the Veteran's bilateral hearing loss does not warrant an initial compensable disability rating under DC 6100.  38 C.F.R. §§ 4.85, 4.86 (2014). 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability. Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  Id. at 126.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2014).

Effective June 10, 1999, pertinent regulatory changes were made to 38 C.F.R. § 4.86, regarding cases of exceptional hearing loss.  The provisions of 38 C.F.R. § 4.86(a) now provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) now provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In a May 2010 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
50
LEFT
15
35
25
60
60

The average puretone threshold was 32.5 decibels for the right ear and 45 decibels for the left ear.  Maryland CNC speech recognition scores were 84 percent in the right ear and 88 percent in the left.  Tympanometry indicated normal middle ear function bilaterally.  The Veteran reported having hearing difficulty, which impacted his occupational activities, specified as difficulty understanding his co-workers.  

In a September 2014 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
40
60
LEFT
30
30
35
65
70

The average puretone threshold was 44 decibels for the right ear and 50 decibels for the left ear.  Maryland CNC speech recognition scores were 96 percent in the right ear and 100 percent in the left.  Tympanometry testing indicated normal acoustic immitence with abnormal ipsilateral acoustic reflexes in the right ear, normal ipsilateral acoustic reflexes in the left ear and abnormal contralateral acoustic reflexes bilaterally.   Veteran reported his hearing problem caused him to not hear entire conversations and believed he was missing details of assignments at his job.  

Applying the findings from the VA examination in 2006 to Table VI in 38 C.F.R. § 4.85 yields a finding of  Level II hearing in the right ear at worst and Level II hearing in the left ear at worst.  An application of all of these hearing loss levels into Table VII (in 38 C.F.R. § 4.85), yields a noncompensable (0 percent) disability rating for the Veteran's bilateral hearing loss in considering his hearing levels at worst throughout the duration of the appeal.  See 38 C.F.R. § 4.85.  Therefore, according to the applicable rating standards, the Veteran still only meets the criteria for a noncompensable (0 percent) disability rating.  The Board finds that, an exceptional pattern of hearing under 38 C.F.R. § 4.86 has not been shown based on the applicable audiometric findings of record at any time and that regulation is not applicable.  

Because the law provides specific requirements in terms of puretone threshold averages and speech discrimination test results for each percentage rating, the assignment of a disability rating higher than 0 percent is not appropriate at any time during the appeal period.  The VA examination audiological test results clearly fall within the parameters for a noncompensable, 0 percent, rating but no more for the Veteran's bilateral hearing loss.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, Diagnostic Code 6100 (2014).  

In making these determinations, the Board also has considered the Veteran's lay statements and testimony regarding the severity of his service-connected bilateral hearing loss and, in large part, has relied on his reports in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge; thus, he is competent to report his current symptomatology as it pertains to his hearing loss and these reports are credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Baldwin v. West, 13 Vet. App. 1 (1999).  Accordingly, his reports have been considered in evaluating his disability ratings in this decision; however, where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings provided by his treatment reports and VA examination reports addressing these findings.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

While the Board empathizes with the Veteran's impairment, and does not dispute the fact that he has a bilateral hearing loss disability, the Board must conclude, based on the results of mandatory auditory tests and the mechanical application of relevant regulations by which the Board is bound, that the level of his disability does not rise to a rating higher than a noncompensable rating (0 percent) at any time in the appeal period.  See 38 C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); see Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Veteran's disability has been no more than noncompensably (0 percent) disabling, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for an initial compensable disability rating for bilateral hearing loss at any time since the date of claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.  

Extraschedular Consideration and Total Disability Rating Based on Individual Unemployability (TDIU)

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2014).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

As described above, the manifestations of the Veteran's bilateral hearing loss is adequately contemplated by the schedular criteria set forth in DC 6100.  38 C.F.R. §§ 4.85, 4.86.  The rating criteria also provides for greater impairment of this disability as well, including: additionally decreased hearing and exceptional patterns of hearing impairment.  Id.  Therefore the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular evaluation for these disabilities, throughout the appeal period under 38 C.F.R. § 3.321 is not warranted.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition, in particular, the Veteran is only service-connected for bilateral hearing loss.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not asserted, and the evidence does not show that he is unemployable due to his service-connected disability.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) ; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

ORDER

Service connection for diffuse muscle pain, to include as due to an undiagnosed illness, is denied. 

An initial compensable disability rating for bilateral hearing loss is denied.  


REMAND

The Board previously remanded the claims for service connection for sleep apnea, a skin condition, a left knee disability, a right knee disability, a right shoulder disability, diabetes mellitus type II, and hypertension in March 2014 for additional development.  The March 2014 Board remand, in part, instructed the RO to determine the appropriate diagnoses for the Veteran's sleep apnea, skin condition, right and left knee and right shoulder disabilities and provide opinions as to whether it was at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea, a skin condition, a left knee disability, a right knee disability, a right shoulder disability, diabetes mellitus type II, and hypertension began during active service, or were related to any incident of service.  Additionally, if arthritis was diagnosed with respect to the left knee, right knee or right shoulder, the examiner was asked to comment on whether such manifested within one year of the Veteran's separation from service.  Although the Veteran was provided a VA examination in September 2014, which addressed both the claimed Gulf War syndrome and provided physical examinations of sleep apnea, skin, left knee, right knee, right shoulder, diabetes mellitus type II and hypertension, the examiner did not provide the opinions requested.  

Thus, the September 2014 VA examination was not adequate with respect to the claims for service connection for sleep apnea, a skin condition, a left knee disability, a right knee disability, a right shoulder disability, diabetes mellitus type II, and hypertension and a new VA opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, these claims must be remanded for compliance with the Board's March 2014 remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims file to be forwarded to the VA examiner who last provided the September 2014 VA examinations regarding the Veteran's sleep apnea, a skin condition, a left knee disability, a right knee disability, a right shoulder disability, diabetes mellitus type II, and hypertension, or, if this examiner is not available, the claims file should be forwarded to a similar specialist, to review the claims file.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  

The addendum report is to contain a notation that the examiner reviewed the claims file to include: (1) the Veteran's reported history for sleep apnea, a skin condition, a left knee disability, a right knee disability, a right shoulder disability, diabetes mellitus type II, and hypertension, which was addressed in the prior examination; (2) the prior VA examination from September 2014; (3) the service treatment records; and (4) copies of both this remand and the March 2014 Board remand.  

The examiner is asked to answer the following, as posed:  

(a).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed sleep apnea began during active service from November 1990 to July 1991, or during any periods of ACDUTRA as noted in the introduction section above; or is otherwise related to any incident of service.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed skin disorder, to include tinea cruris, began during active service from November 1990 to July 1991, or during any periods of ACDUTRA as noted in the introduction section above; or is otherwise related to any incident of service.  

(c).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed left knee disability, to include left knee torn meniscus status post arthroscopy and degenerative joint disease, began during active service from November 1990 to July 1991, or during any period of ACDUTRA or INACDUTRA; is otherwise related to any incident of service; or, with respect to degenerative joint disease/arthritis, whether such manifested within one year of the Veteran's separation from service.  

(d).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed right knee disability, to include right knee injury with torn ligament and degenerative joint disease, began during active service from November 1990 to July 1991, or during any period of ACDUTRA or INACDUTRA; is otherwise related to any incident of service; or, with respect to degenerative joint disease/arthritis, whether such manifested within one year of the Veteran's separation from service.  

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: (i) The Veteran's reports of medical history from September 1984, April 1988, and April 1991 that note a right leg fracture; and (ii) The Veteran's April 2012 testimony that he fractured his right leg in 1980.

(e).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed right shoulder disability, to include osteoarthritis with spur, began during active service from November 1990 to July 1991, or during any period of ACDUTRA or INACDUTRA; is otherwise related to any incident of service; or, with respect to osteoarthritis, whether such manifested within one year of the Veteran's separation from service.  

(f).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed diabetes mellitus, type II, began during active service from November 1990 to July 1991, or during any periods of ACDUTRA as noted in the introduction section above; or is otherwise related to any incident of service.  

(g).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension, began during active service from November 1990 to July 1991, or during any periods of ACDUTRA as noted in the introduction section above; or is otherwise related to any incident of service.  

Although an independent review of the claims file is required, the Board calls the examiners attention to an April 1991 report of medical history for redeployment in which the Veteran reported "high or low blood pressure."

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence noted above. 

2.  Ensure the examiner's opinions are responsive to these determinative issues of the etiology of the disabilities on appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

3.  Then readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


